EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrell L. Pogue on April 7, 2022.
The application has been amended as follows:
Canceled claims 7 and 15.
Amended claim 1 as follows:
1. (Currently Amended) An enclosure, comprising: 
a plurality of panel sections rotatably coupled together along adjacent edges of the panel sections, wherein the plurality of panel sections is collapsed in a first stacked configuration and expanded in a second configuration, at least one panel section of the plurality of panel sections comprising: 
a first upper frame component extending along a top of the at least one panel section, the first upper frame component being rotatably coupled to a second upper frame component of an adjacent panel section; and 
a first bottom frame component extending along a bottom of the at least one panel section, the first bottom frame component rotatably coupled to a second bottom frame component of the adjacent panel section, wherein each of the first upper frame component, the second upper frame component, the first bottom frame component, and the second bottom frame component comprises a flat interior surface opposite a flat exterior surface thereof and an internal area between the flat interior surface and the flat exterior surface; and 
a first razor wire panel and a second razor wire panel extending across the at least one panel section of the plurality of panel sections, between the first upper frame component and the first bottom frame component, wherein the first and second razor wire panels are separated from one another by a gap, wherein a plurality of wire strands of the first razor wire panel are directly coupled to the flat exterior surface of the first upper frame component and to the flat exterior surface of the first bottom frame component, and wherein a plurality of wire strands of the second razor wire panel are directly coupled to the flat interior surface of the first upper frame component and to the flat interior surface of the first bottom frame component; 
a third razor wire panel and a fourth razor panel extending across the adjacent panel section, between the second upper frame component and the second lower frame component, wherein the third and fourth razor wire panels are separated from one another by a gap, wherein a plurality of wire strands of the third razor wire panel are directly coupled to the flat exterior surface of the second upper frame component and to the flat exterior surface of the second bottom frame component, and wherein a plurality of wire strands of the fourth razor wire panel are directly coupled to the flat interior surface of the second upper frame component and to the flat interior surface of the second bottom frame component. 
Amended claim 8 as follows: 
8. (Currently Amended) The enclosure of claim [[7]] 1, wherein two or more panel sections of the plurality of panel sections extend parallel to one another along different  
planes in the first configuration.  
Amended claim 9 as follows:
9. (Currently Amended) The enclosure of claim [[7]] 1, wherein two or more panel sections of the plurality of panel sections extend along a same plane in the second configuration.  
Amended claim 10 as follows:
10. (Currently Amended) A razor wire barrier, comprising: 
a plurality of panel sections rotatably coupled together along adjacent edges of the panel sections, wherein the plurality of panel sections is collapsed in a first stacked configuration and expanded in a second configuration, at least one panel section of the plurality of panel sections comprising: 
a first upper frame component extending along a top of the at least one panel section, the first upper frame component being rotatably coupled to a second upper frame component of an adjacent panel section; and 
a first bottom frame component extending along a bottom of the at least one panel section, the first bottom frame component [[directly]] rotatably coupled to a second bottom frame component of the adjacent panel section, wherein each of the first upper frame component, the second upper frame component, the first bottom frame component, and the second bottom frame component comprises a flat interior surface opposite a flat exterior surface thereof and an internal area between the flat interior surface and the flat exterior surface; 
a first razor wire panel and a second razor wire panel extending between the first upper frame component and the first bottom frame component, wherein the first and second razor wire panels extend parallel to one another and are separated from one another by a gap, wherein a plurality of wire strands of the first razor wire panel are directly coupled to the flat exterior surface of the first upper frame component and to the flat exterior surface of the second upper frame component, and wherein a plurality of wire strands of the second razor wire panel are directly coupled to the flat interior surface of the first upper frame component and to the flat interior surface of the first bottom frame component; and 
a third razor wire panel and a fourth razor panel extending across the adjacent panel section, between the second upper frame component and the second lower frame component, wherein the third and fourth razor wire panels extend parallel to one another and are separated from one another by a gap, wherein a plurality of wire strands of the  third razor wire panel are directly coupled to the flat exterior surface of the second upper frame component and to the flat exterior surface of the second bottom frame component, and wherein a plurality of wire strands of the fourth razor wire panel are directly coupled to the flat interior surface of the second upper frame component and to the flat interior surface of the second bottom frame component.  
Amended claim 14 as follows:
14. (Currently Amended) The razor wire barrier of claim 10, [[the]] each razor wire panel having a generally planar, rectangular configuration.
Amended claim 16 as follows:  
16. (Currently Amended) The razor wire barrier of claim [[15]] 10, wherein two or more panel sections of the plurality of panel sections extend parallel to one another along different planes in the first configuration, and wherein two or more panel sections of the 
plurality of panel sections extend along a same plane in the second configuration.  
Amended claim 17 as follows:
17. (Currently Amended) A method of operating a barrier, comprising: 
providing a plurality of panel sections rotatably coupled together along adjacent edges of the panel sections, at least one panel section of the plurality of panel sections including a first upper frame component rotatably coupled to a second upper frame component of an adjacent panel section, wherein the first upper frame component extends along a top of the at least one panel section, wherein a first bottom frame component extends along a bottom of the at least one panel section, the first bottom frame component rotatably coupled to a second bottom frame component of the adjacent panel section, wherein the second upper frame component extends along a top of the adjacent panel section, wherein each of the first upper frame component, [[and]] the second upper frame component, the first bottom frame component, and the second bottom frame component comprises a flat interior surface opposite a flat exterior surface thereof and an internal area between the flat interior and flat exterior surfaces; 
providing a first razor wire panel and a second razor panel extending between the first upper frame component and the first bottom frame component, wherein the first and second razor wire panels are separated from one another by a gap, wherein a plurality of wire strands of the first razor wire panel are directly coupled to the flat exterior surface of the first upper frame component and to the flat exterior surface of the first lower frame component, and wherein a plurality of wire strands of the second razor wire panel are directly coupled to the flat interior surface of the first upper frame component and to the flat interior surface of the first lower frame component; and 
permitting movement of the plurality of panel sections between a first configuration and a second configuration, wherein in the first configuration two or more panel sections of the plurality of panel sections are stackably collapsed together, and wherein in the second configuration the two panel sections of the plurality of panel sections are expanded apart.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 10 and 17, Douthwaite (US 4,003,178) in view of Harrop-Allin (WO 2015/154103) discloses the claimed razor wire barrier with the exception of comprising a second razor wire panel extending between the first upper frame component and the first bottom frame component, wherein the first and second razor wire panels extend parallel to one another and are separated from one another by a gap, and wherein a plurality of wire strands of the second razor wire panel are directly coupled to the flat interior surface of the first upper frame component and to the flat interior surface of the first bottom frame component.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by Douthwaite in view of Harrop-Allin to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/06/22								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619